Citation Nr: 1828829	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-44 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to service connection for ischemic heart disease, including an implanted cardioverter-defibrillator, to include as secondary to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1967 to October 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the remaining issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran asserts that he had service on the land mass of Vietnam, which would entitle him to the presumption of exposure to herbicides. In January 2014 the RO determined that there was not enough evidence to verify the Veteran's service on the land mass of Vietnam. Since that determination was made, the Veteran has provided additional details regarding his service in Vietnam and several buddy statements supporting details of the Veteran's service in Vietnam. Based upon the additional details provided by the Veteran, the RO should again determine whether there is enough evidence to support the Veteran's assertions of in-country service. 

Accordingly, the case is REMANDED for the following action:

1. The RO should review the Veteran's and his buddy's statements regarding the Veteran's asserted service on the land mass of Vietnam. If necessary, the RO should request additional information from the Joint Services Records Research Center (JSRRC), the Department of Defense, or any other relevant federal government department. 

2. After reviewing the claims file to confirm that all the above steps have been taken, readjudicate the claims. If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

